Name: Commission Regulation (EC) NoÃ 52/2005 of 14 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 15.1.2005 EN Official Journal of the European Union L 13/1 COMMISSION REGULATION (EC) No 52/2005 of 14 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 14 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 103,7 204 102,9 999 103,3 0707 00 05 052 146,7 220 236,8 999 191,8 0709 90 70 052 140,0 204 203,2 999 171,6 0805 10 20 052 50,2 204 51,5 220 49,2 448 33,8 999 46,2 0805 20 10 204 72,0 999 72,0 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 73,6 204 52,3 400 77,2 464 149,6 624 76,6 999 85,9 0805 50 10 052 51,8 608 16,0 999 33,9 0808 10 80 400 104,0 404 111,8 720 65,7 999 93,8 0808 20 50 400 99,6 999 99,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.